In re Roman Cath.Chur.Arch.N.O.; Han-nan, Philip M. Arch.; —Defendant(s); Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; Parish of Orleans Civil District Court Div. “C” Number 87-23210; to the Court of Appeal, Fourth Circuit, Number 90CW-1147.
Granted. Case remanded to the district court with instructions to the trial judge to fashion a protective order for interrogatories 11, 19 and 20 which allows the protection of the names of priests who are not named defendants in this suit and who have been accused but not arrested, charged or convicted of a criminal act involving a sexual offense. Information requested by interrogatories limited to period from 1970 (prior to Kilgour’s entry into Notre Dame Seminary) to September, 1982 (date of last alleged misconduct). Otherwise, denied.